Citation Nr: 1526637	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-05 476	)	DATE
	)
	)

Received from the
Department of Veterans Affairs, Veterans Health Administration (VHA)
in Denver, Colorado


THE ISSUES

1.  Was a timely claim filed for payment or reimbursement for medical expenses incurred at Citrus Memorial Health Foundation from August 26, 2013, to September 5, 2013.

2.  Entitlement to payment or reimbursement for medical expenses incurred at Citrus Memorial Health Foundation from August 26, 2013, to September 5, 2013.

(Pursuant to BVA Directive 8430 (May 17, 1999), the claim for a higher initial rating for an anxiety disorder will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney at Law



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) decision.  Jurisdiction over the appeal currently resides with the VHA in Denver, Colorado. 

The claim for reimbursement for medical expenses incurred at Citrus Memorial Health Foundation from August 26, 2013, to September 5, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Within 90 days of his September 5, 2013, discharge a claim was filed for payment or reimbursement for medical expenses incurred at Citrus Memorial Health Foundation from August 26, 2013, to September 5, 2013.


CONCLUSION OF LAW

A timely claim was filed for payment or reimbursement for medical expenses incurred at Citrus Memorial Health Foundation from August 26, 2013, to September 5, 2013.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1004 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims, in substance, that a timely claim was made on his behalf for payment or reimbursement for medical expenses incurred at Citrus Memorial Health Foundation from August 26, 2013, to September 5, 2013.

In this regard, a claimant is required to file a claim within 90 days of the latest of the following: (1) the date that the appellant was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the appellant finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d) (2014).  The word "claimant" includes a person or organization that paid for treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a).

With the above criteria in mind, the record shows that the appellant received treatment at Citrus Memorial Health Foundation from August 26, 2013, to September 5, 2013.  The record also shows that on August 26, 2013, VA received notice of the Veteran's hospitalization at Citrus Memorial Health Foundation.  Furthermore, the record contains seven Health Insurance Claims Forms filed with the VA in Gainesville, Florida, dated from September 4, 2013, to December 12, 2013, requesting payment of the cost of the Veteran's unauthorized medical services at Citrus Memorial Health Foundation from August 26, 2013, to September 5, 2013.  

Given the above record which clearly shows VA being placed on notice of the Veteran's hospitalization at Citrus Memorial Health Foundation on the day of his admission and Health Insurance Claims Forms requesting payment for the cost of these medical services starting at least within 90 days of the Veteran's September 5, 2013, discharge, the Board finds that a timely claim was filed for payment or reimbursement for these medical expenses and the appeal is granted.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1004.


ORDER

A timely claim was filed for payment or reimbursement for medical expenses incurred at Citrus Memorial Health Foundation from August 26, 2013, to September 5, 2013, and to this extent only the appeal is granted.


REMAND

As to the merits of the claim for payment or reimbursement for medical expenses incurred at Citrus Memorial Health Foundation from August 26, 2013, to September 5, 2013, the Board finds that a remand is required because the record is not ready for review.

The record shows that the Veteran sought emergency treatment for severe abdominal pain, which the Board finds the Veteran, as a prudent lay person, reasonably expected that a delay in seeking immediate medical attention would have been hazardous to his life or health.  See 38 C.F.R. § 17.1002 (2014).  Therefore, the Board finds that a remand is required to obtain a medical opinion as to the date on which this emergency ended and it was safe to transfer the Veteran to a VA facility provided one was available.

The Board also finds that a remand is required because the record does not contain all of the Veteran's treatment records from his August 26, 2013, to September 5, 2013, hospitalization at Citrus Memorial Health Foundation.  See 38 C.F.R. § 19.9 (2014).

Next, the Board finds that a remand is required to obtain from the AOJ, in the first instance, findings as to the following:  (1) whether a VA or other Federal facility/provider was "feasibly available," as defined by 38 C.F.R. § 17.1002(c) (2014), to the Veteran on August 26, 2013, given the distance between his home and Citrus Memorial Health Foundation as compared to an available VA medical facility; (2) whether at the time of the treatment he was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the treatment; (3) whether he is financially liable to Citrus Memorial Health Foundation for the treatment; (4) whether he has coverage under another health-plan contract for payment or reimbursement, in whole or in part, for the treatment; (5) whether the treatment was furnished because of an accident or work-related injury; and (6) whether he is eligible for reimbursement under 38 U.S.C. 1728 for the treatment.  See 38 C.F.R. § 19.9.

Lastly, the Board Veteran's claim for payment or reimbursement for medical expenses is inextricably intertwined with his pending claim for an initial rating in excess of 30 percent for an anxiety disorder.  See 38 C.F.R. § 17.120 (2014).  Therefore, the Board finds that adjudication of this claim cannot be finalized until the AOJ also completes adjudication of that rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Obtain and physically or electronically associate with the claims file all of the Veteran's August 26, 2013, to September 5, 2013, medical records from Citrus Memorial Health Foundation.

2.  Forward the claim's file to a medical doctor to opine as to when the emergency ended and the Veteran was stable and could be transferred to a VA facility.

In providing the requested opinions, the examiner must take into account the fact that the Veteran is competent and credible to report on what he can see, such as pain, even when not documented in his medical records.

A complete rationale for all findings and conclusions should be set forth in a legible report. 

3.  After waiting for a final adjudication as to the Veteran's claim for an initial rating in excess of 30 percent for his anxiety disorder, readjudicate the appeal.  Such readjudication should take into account entitlement to reimbursement of unauthorized medical expenses under 38 C.F.R. § 17.120, 38 U.S.C.A. § 1728 (West 2014), and 38 U.S.C.A. § 1725 (West 2014) (the Millennium Health Care and Benefits Act).  

As to the 38 U.S.C.A. § 1725 readjudication, it should include specific findings as to the following: (1) whether a VA or other Federal facility/provider was feasibly available to the Veteran on August 26, 2013, given the distance between his home and Citrus Memorial Health Foundation as compared to an available VA medical facility; (2) whether at the time of the treatment the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the treatment; (3) whether he is financially liable to Citrus Memorial Health Foundation for the treatment; (4) whether he has coverage under another health-plan contract for payment or reimbursement, in whole or in part, for the treatment; (5) whether the treatment was furnished because of an accident or work-related injury; and (6) whether he is eligible for reimbursement under 38 U.S.C. 1728 for the treatment.  

4.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which contains citation and a discussion of 38 C.F.R. § 17.120, 38 U.S.C.A. § 1728, and 38 U.S.C.A. § 1725 and the appeal should be returned to the Board after they have had a reasonable period of time to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


